PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/632,580
Filing Date: 26 Jun 2017
Appellant(s): JEDWAB, Eran



__________________
Aaron Kamlay
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/09/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/22/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. Rejection of claims 23-43 under 35 U.S.C. 112(b) and 35 U.S.C. 103.

(2) Response to Argument
Argument 1: (Appeal Brief filed 06/09/2021, page 3, paragraph 3, lines 6-9) None of the references cited and relied upon by the Office Action describe selecting surveillance data that depicts a moving object of interest to allow for smoothly following the object’s movement (claim 44).
Response 1: The Office Action is interpreting the claimed limitation “… in order to produce a smooth scrolling of said object of interest within the instantaneous coverage of the surveillance device” as to be taught if the prior art teaches the functions that are claimed to have the effect of the above limitation. The limitations “controlling an imaging device producing the accessed surveillance data in order to maintain the object of interest within the view of the surveillance device velocity and direction of motion estimates of an object of interest to provide 
The Office Action admits that the combination of Yueng et al. and Parish et al. do not teach the limitations and relies upon the combination of Yueng, Parish and DeAngelis to teach the above limitations.
DeAngelis teaches a system and methods of using a plurality of cameras to capture images of moving objects, [0057]; wherein the camera determines speed and direction of the object movement to adjust the camera’s field of view for smooth tracking of the object, [0065]. The rationale to combine would be to allow the system to track intruders and provide a smoother dynamic image of those intruders as stated in the previous rejection. Therefore the limitation as broadly claimed and interpreted is taught by the references for the reasons as listed above and in the previous rejection. 

Argument 2: (Appeal Brief filed 06/09/2021, page 8, paragraph 3) The Office Action alleges that the selecting step is disclosed by paragraph 0041 of Parish. This is incorrect. Paragraph 0041 only describes sensing “characteristics of the situation” and generating tactical information based upon these characteristics. There is no disclosure or suggestion of selecting particular surveillance data based upon an object of interest in the data that is moving within a view of one or more surveillance devices, for purposes of maintaining a view of the object as recited in claim 44
Response 2: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The claimed limitation “selecting one or more said accessed surveillance data depicting an object of interest for which the position is changing” is rejected using the combination of Yueng and Parish.
The Office Action is relying on Yueng, [0030, 34, 35], to teach the limitation “selecting one or more said accessed surveillance data”; wherein [0034] teaches that the surveillance data generated from sensors around the user is selected. However, Yueng fails to teach that the surveillance data is data “depicting an object of interest for which the position is changing”.
The Office Action is relying on Parish to teach that the detected surveillance data includes data about moving objects and is analyzed and only a subset of data is sent including a map from selected services locations for the situations location.
The Office Action determines that it would be obvious for one of ordinary skill in the art to modify the teachings Yueng, which includes video surveillance of an area, with the teachings of Parish, which includes video surveillance of an area including surveillance of moving objects, so that the surveillance system and method of Yueng that is described to further be capable of detecting burglars can be improved by also including surveillance data about the movements of the burglar. Therefore the limitations as broadly claimed and interpreted are taught by the references and for the reasons as established above and in the previous rejection. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        

Conferees:
/STEVEN LIM/Supervisory Patent Examiner, Art Unit 2688  

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689                                                                                                                                                                                                                                                                                                                                                                                                              
                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.